Filed 11/21/22 Sierra Pacific Properties v. Otis Elevator CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 SIERRA PACIFIC PROPERTIES,
 INC. et al.,
      Cross-Complainants and
 Respondents,                                                     A162854, A163410, A163849

 v.
 OTIS ELEVATOR COMPANY,                                           (Contra Costa County
                                                                  Super. Ct. No. MSC14-01279)
      Cross-Defendant and
 Appellant.


       In these consolidated appeals, Otis Elevator Company
appeals after Sierra Pacific Properties, Inc. and Schindler
Elevator Corp. obtained a judgment in their favor on their cross-
complaint. Otis challenges the judgment entered against it, the
trial court’s failure to prepare a statement of decision, and an
order awarding Sierra attorney fees pursuant to Civil Code
section 1717, subdivision (a).1 We affirm.

                                      BACKGROUND

                                                 A.

      Amy Zapotoczny was badly injured while riding in an
elevator that suddenly malfunctioned. Sierra owned the building
with the faulty elevator.


        1   Undesignated statutory references are to the Civil Code.
                                                1
      In 2005, Sierra contracted with Otis to modernize the
building’s three elevators (the modernization contract).

        The modernization contract included the following
indemnity clause: “[Otis] shall indemnify and hold harmless
[Sierra] . . . from all . . . claims . . . brought for, or on account of,
any actual or alleged personal injury, . . . arising out of, the
negligent performance of the work by [Otis] . . . or the materials
used in such work of performance, including all attorney’s fees
. . . and to pay all costs, expenses, attorneys’ fees . . . attributable
to such defense and should [Sierra] bring any suit or action or
cross-complaint to compel performance of, or to recover for breach
of, any covenant or condition contained herein . . . [Otis] shall pay
to [Sierra] the reasonable attorney’s fees incurred by [Sierra]
therein . . . .” It further states, “It is understood and agreed that
[Otis] shall have no obligation to defend any claim, suit or
proceeding which is brought due to the negligence of [Sierra] or
any other party.”

       In October 2007, Sierra contracted with Otis to maintain
the elevators (the maintenance contract). The maintenance
contract also has an indemnity clause: “[Otis] shall indemnify,
defend, and hold harmless [Sierra] from and against any and all
claims, . . . which directly or indirectly relate to or result wholly
or in part from, or are alleged to relate or result wholly or in part
from: [¶] 1. Services performed or required to be performed by
[Otis]. [¶] 2. Any violation of this Agreement by [Otis]. [¶] 3. Any
action or omission of [Otis] outside the scope of this Agreement.”
The indemnity clause further states that “[Otis] shall initially
defend claims hereunder on behalf of [Sierra] through counsel
approved in writing by [Sierra] . . . until such time as such
counsel determines that exclusion in Item 1.13, D. may apply, or
such counsel otherwise has a conflict of interest, or [Sierra] or
[Sierra’s] insurer reasonably determines that such counsel’s
performance is unsatisfactory.” Subdivision D of Paragraph 1.13

                                    2
provides that “[s]uch indemnity shall not apply to the extent of
claims caused by the negligence or willful misconduct of the
party, parties, seeking to be indemnified[.]” It also states that
“[f]or purposes of this clause ‘negligence’ by [Sierra] shall not
include its passive failure to supervise [Otis].”

      Otis maintained the elevators until late 2012. Thereafter,
Sierra retained Schindler to maintain the elevators.

                                 B.

       Two days after Zapotoczny was injured (in March 2013),
Schindler’s mechanics inspected the elevator and concluded it
malfunctioned because zip ties, rather than mechanical fasteners
such as screws, were used to secure the elevator’s clutch in
position.

      Zapotoczny sued Schindler and Sierra for negligence and
alleged a premises liability cause of action against Sierra. The
negligence cause of action alleged the defendants “so negligently
and carelessly operated, supervised, cared for, inspected, and/or
maintained the elevator that when the elevator had stopped on
the third floor, the elevator suddenly dropped several floors,”
resulting in Zapotoczny’s injuries.

       Sierra tendered its defense to both Schindler and Otis.
Schindler accepted Sierra’s tender and defended Sierra in the
lawsuit; Otis failed to respond. Sierra and Schindler then filed a
cross-complaint against Otis for contractual and equitable
indemnity. Otis rejected the tender.

       Otis moved for summary judgment on the cross-complaint,
asserting (among other points) that it owed Sierra no duty to
indemnify because any negligence on the part of Sierra or a third
party relieved it of any such obligation. The trial court rejected
this interpretation of Otis’s indemnity clauses and concluded that
Sierra could seek indemnity from Otis to the extent that Otis’s
negligence caused Zapotoczny’s injuries. Because it was not clear
                                 3
who installed the zip ties and triable issues of fact existed as to
Otis’s negligence, the trial court denied the motion.

      At trial on Zapotoczny’s action, a jury found Sierra and
Schindler were both negligent and awarded her over $5.6 million
in damages. It determined Otis was not negligent.

                                 C.

      After the jury trial, the parties submitted briefs seeking a
ruling on whether Otis had a duty to defend Sierra.2 Schindler
contended Otis should have shared the costs of defending Sierra,
and it sought contribution for those costs. The court found that,
under the agreements, Otis generally owed a duty to defend
Sierra against claims that assert negligence by Otis. However,
the court concluded that—although the scope of Otis’s duty to
defend was not determined by the fact it ultimately owed no
indemnification—Otis’s duty to defend Sierra was not triggered
because Zapotoczny’s complaint did not expressly allege
negligence by Otis. The court thus rejected Schindler’s claims to
recover defense costs.

       The court entered judgment on the underlying action and
cross-complaint. It also awarded Otis attorney fees, under
section 1717, and costs.

                                 D.

       Sierra and Schindler appealed from the judgment on the
cross-complaint (Sierra Pacific Properties v. Otis Elevator Co.
(Jan. 27, 2020, A154578) [nonpub. opn.], 2020
Cal.App.Unpub.LEXIS 564 (Sierra I)). They argued that the trial
court erred in concluding Otis owed Sierra no duty to defend
Zapotoczny’s suit on tender.



      2 It was undisputed Otis did not have to indemnify Sierra
after the jury found Otis not negligent.
                                  4
       In Sierra I, another panel of this court agreed with Sierra
and Schindler, concluded that Zapotoczny’s allegations triggered
Otis’s contractual duty to defend Sierra, and that “the equities
entitle Schindler to contribution from Otis for defense costs.”
(Sierra I, supra, A154578.) Sierra I reversed the judgment and
Otis’s fees award. This court also remanded the matter to the
trial court “to apply the equitable contribution doctrine,” to
“determine Otis and Schindler’s equitable shares of the defense
costs,” and to “allocate the defense costs among Otis and
Schindler accordingly.” (Ibid.)

      Otis petitioned for rehearing, arguing first that the court
lacked jurisdiction to reverse both parts of the two-part judgment
on the cross-complaint, as it was undisputed that the judgment
for Otis on Sierra’s contractual indemnity claim had not been
appealed. Otis also argued that it was still entitled to its fee
award, which had not been separately appealed, because it
remained the prevailing party on Sierra’s contractual
indemnification claim and Sierra could not prevail on its
remanded breach of contract (duty to defend) claim—because it
did not pay defense costs out of pocket.

       The Sierra I court denied Otis’s petition for rehearing, but
it modified the disposition to make clear that it had not reversed
the entire judgment. Specifically, the modified disposition
clarified: “We reverse the portion of the judgment on the cross-
complaint as to Otis’s duty to defend and the award of costs and
attorney’s fees to Otis. We affirm the portion of the judgment on
the cross-complaint as to Otis’s duty to indemnify. We remand to
the trial court to (1) determine the prevailing party for the
purposes of awarding attorney’s fees; (2) apply the equitable
contribution doctrine; (3) determine Otis’s and Schindler’s
equitable shares of the defense costs; and (4) allocate the defense
costs among Otis and Schindler accordingly.”



                                 5
                                E.

      On remand, Sierra and Schindler moved for equitable
contribution (to Schindler) and an award of attorney fees (to
Sierra).

       Otis argued that, despite Sierra I’s conclusion—Otis owed
Sierra a duty to defend that was triggered on tender—Sierra still
had to prove to a trier of fact the remaining element of contract
damages— because it sought defense costs via a breach of
contract claim. Otis also argued that Sierra could not prove that
element because Schindler’s insurer paid Sierra’s defense costs.
Otis argued that it accordingly remained entitled to its award of
fees, under section 1717, as the prevailing party on the only
contract claim in the action.

      The trial court rejected Otis’s argument and determined
Sierra was the prevailing party on its contract claims because it
established that Otis owed it both a duty to defend and a duty to
indemnify to the extent of its negligence. Accordingly, the court
ordered Otis to pay Sierra $547,532.33 in fees and costs.

      Otis also argued on remand that the equitable contribution
doctrine did not apply to noninsurers like Otis. In the
alternative, Otis argued that Schindler would not be entitled to
equitable contribution because Schindler’s insurer was the entity
that actually paid Sierra’s defense costs.

       The trial court agreed with Schindler that Sierra I had
already unequivocally determined that Otis must equitably
contribute to Sierra’s defense costs and the only question for the
trial court on remand was the determination of Otis’s equitable
share. The court also rejected, as settled by the law of the case,
Otis’s position that Schindler was not entitled to equitable
contribution unless it proved it directly paid Sierra’s defense
costs. The court concluded contribution in equal shares was
appropriate.

                                 6
       The trial court entered judgment in favor of Schindler and
Sierra on the cross-complaint, awarding Schindler $275,069 in
equitable contribution from Otis and ordering Otis to pay the
prevailing party (Sierra) $547,532.33 in fees and costs. The trial
court later granted a post-judgment motion for attorney fees
(incurred between the initial post-remand briefing and entry of
judgment), ordering Otis to pay Sierra an additional $124,034.36
in fees.

                           DISCUSSION

                                 A.

       Otis argues that the trial court erred, on remand, by failing
to hold Sierra to its burden to prove the damages element of its
breach of contract claim and awarding Sierra more than $671,000
in attorney fees—as contract damages—without requiring proof
that Sierra itself paid defense costs. Otis is wrong.

                                 1.

      When a contract includes an attorney fee provision, section
1717 governs. (§ 1717, subd. (a); Gilbert v. Master Washer &
Stamping Co. (2001) 87 Cal.App.4th 212, 216-217.) The “party
prevailing on the contract” is entitled to reasonable attorney fees
regardless of whether they are the party specified in the contract.
(§ 1717, subd. (a); PLCM Group, Inc. v. Drexler (2000) 22 Cal.4th
1084, 1090-1091.)

      Section 1717 makes clear that the prevailing party “shall
be the party who recovered a greater relief in the action on the
contract.” (§ 1717, subd. (b)(1), italics added; City of Los Angeles
Dept. of Airports v. U.S. Specialty Insurance Co. (2022) 79
Cal.App.5th 1039, 1043 (City of Los Angeles).) But the court may
also decide neither party prevailed. (§ 1717, subd. (b)(1); City of
Los Angeles, supra, at p. 1043.)



                                 7
                                   2.

      Otis cites Emerald Bay Community Assn. v. Golden Eagle
Ins. Corp. (2005) 130 Cal.App.4th 1078, 1088-1089 and Bramalea
California, Inc. v. Reliable Interiors, Inc. (2004) 119 Cal.App.4th
468, 471-473 for the principle that a plaintiff cannot recover—as
damages in a breach of contract action—attorney fees that it did
not actually incur. Because Schindler accepted Sierra’s tender,
Otis maintains Sierra cannot show it actually suffered any loss in
defending Zapotoczny’s suit.

       First, Otis may be correct that the trial court (before the
Sierra I appeal) addressed only the legal question of whether Otis
owed a duty to defend Sierra that was triggered at tender.
However, this does not mean that the trial court on remand—
after Sierra I determined Otis owed a duty to defend Sierra on
tender—was required to hold a trial on contract damages. The
record does not support Otis’s position that Sierra “has not
proven a single claim against Otis.” That notion is premised on
the idea that Sierra, in its cross-complaint, only sought damages
for breach of contract. But Sierra also sought declaratory relief
regarding Otis’s indemnity and defense obligations. And Sierra
successfully obtained such relief in Sierra I. (Sierra I, supra,
A154578; see Code Civ. Proc., § 1060 [any person “may ask for a
declaration of [contractual] rights or duties, either alone or with
other relief . . . and the [court’s] declaration shall have the force of
a final judgment”], italics added.)

      Second, the record makes clear that the trial court did not
award Sierra damages for Otis’s breach of its duty to defend;
rather, it awarded Sierra attorney fees as the prevailing party on
the contract claims, under Civil Code section 1717. Although
attorney fees awarded under a contract were once considered to
be an element of contract damages, the enactment of Civil Code
section 1717 changed that view. (Walker v. Ticor Title Co. of
California (2012) 204 Cal.App.4th 363, 372 .) Under Civil Code

                                   8
section 1717, subdivision (a), attorney fees are not awarded as
damages, but instead “shall be fixed by the court” as an item of
costs. (Walker, supra, at p. 372.) The court may both determine
“the party prevailing on the contract” and fix the amount of
attorney fees on a noticed motion. (Civ. Code, § 1717, subds. (a),
(b)(1); Code Civ. Proc., § 1033.5, subds. (a)(10), (c)(5).) That is
precisely what happened here and all that the Sierra I
disposition allowed. (Sierra I, supra, A154578.)

       In fact, Sierra’s papers in support of its attorney fees
motion show that it sought only the fees incurred in prosecuting
its cross-complaint. Otis does not argue that the fees incurred to
prosecute the cross-complaint have been paid by anyone other
than Sierra. And, even if it did, it is settled that Sierra may
recover its attorney fees as the prevailing party regardless of
whether it actually paid them. (See, e.g., Sonoma Land Trust v.
Thompson (2021) 63 Cal.App.5th 978, 984–985 [attorney fee
awards generally based on fair market value of services provided
and not amount party actually paid]; Staples v. Hoefke (1987) 189
Cal.App.3d 1397, 1410 [awarding fees despite insurance
coverage].) None of Otis’s cited authorities hold to the contrary.

       Having concluded that attorney’s fees were properly fixed
by the trial court via its rulings on Sierra’s noticed motions (Civ.
Code, § 1717, subds. (a), (b)(1)), we need not further consider
Otis’s related argument that the trial court erred by denying
Otis’s request for a statement of decision. (See Code Civ. Proc., §
632 [court shall issue statement of decision after “trial of a
question of fact by the court”]; In re Marriage of Turkanis & Price
(2013) 213 Cal.App.4th 332, 353-354.)

                                 B.

      In the alternative, Otis challenges the trial court’s
conclusion that Sierra was the prevailing party under section
1717. Otis insists that, despite losing on the issue of whether it
owed Sierra a duty to defend that was triggered at tender, the
                                 9
only reasonable conclusion is that Otis is the prevailing party.
We disagree.

                                 1.

      In deciding if there is a “ ‘party prevailing on the
contract,’ ” the trial court must compare the relative success of
each party in achieving their litigation objectives on the contract
claims, as shown by the parties’ pleadings, trial briefs, and
similar sources. (Hsu v. Abbara (1995) 9 Cal.4th 863, 876 (Hsu).)
This is necessarily a fact-driven inquiry that requires courts to
consider each case’s unique circumstances. (Id. at p. 877; Marina
Pacifica Homeowners Assn. v. Southern California Financial
Corp. (2018) 20 Cal.App.5th 191, 207.) In exercising its
discretion, the trial court should also weigh equitable
considerations. (Hsu, supra, at p. 877.) “For example, a party
who is denied direct relief on a claim may nonetheless be found to
be a prevailing party if it is clear that the party has otherwise
achieved its main litigation objective.” (Ibid.)

      We review the trial court’s determination of the prevailing
party for abuse of discretion. (Goodman v. Lozano (2010) 47
Cal.4th 1327, 1332.)

                                 2.

       Otis contends it remained the prevailing party on the
contract action after Sierra I because (a) Sierra could not prevail
on its sole breach of contract claim without establishing contract
damages; and (b) Sierra I did not reverse the portion of the
judgment concluding Sierra was to take nothing on its
contractual indemnity claim.

      Otis’s argument runs afoul of this court’s analysis above, as
well as the Sierra I opinion and the law of the case. Under the
law of the case doctrine, a “ ‘ “decision of an appellate court,
stating a rule of law necessary to the decision of the case,
conclusively establishes that rule and makes it determinative of
                                10
the rights of the same parties in any subsequent retrial or appeal
in the same case.” ’ ” (Leider v. Lewis (2017) 2 Cal.5th 1121,
1127.) Although the doctrine generally does not extend to points
“ ‘which might have been but were not presented and determined
in the prior appeal,’ ” it does apply “ ‘to questions not expressly
decided but implicitly decided because they were essential to the
decision on the prior appeal.’ ” (Ibid.)

       If one party has obtained “a simple, unqualified” victory on
the only contract claim in the action, the court must grant fees to
that party—as “the party prevailing on the contract as a matter
of law.” (Hsu, supra, 9 Cal.4th at pp. 865–866.) Here, however,
Otis did not win an unqualified victory. Instead, Otis completely
lost on one of the contract claims—when the Sierra I court
determined it owed Sierra a duty to defend Zapotoczny’s claims
upon tender. (Sierra I, supra, A154578.) After all, an action
seeking a declaration of contractual rights “is an action on the
contract.” (Texas Commerce Bank v. Garamendi (1994) 28
Cal.App.4th 1234, 1239-1240.)

       Thus, Sierra I decided that Otis was not the sole victor on
the contract claims. In reversing the original fees award in Otis’s
favor and remanding the matter to the trial court for
determination of a prevailing party on the contract action, the
Sierra I court necessarily recognized as much and thereby
rejected the crux of Otis’s current argument. (See Sierra I, supra,
A154578; see also Hsu, supra, 9 Cal.4th at p. 876 [“prevailing
party determination is to be made only upon final resolution of
the contract claims”]; Ulkarim v. Westfield LLC (2014) 227
Cal.App.4th 1266, 1282 [reversal of judgment on which fees order
is based necessarily compels reversal of fees order regardless of
whether it was separately appealed].)

      Otis is correct that, even after Sierra I decided Otis owed a
duty to defend Sierra in Zapotoczny’s suit, it remained
undisputed that Otis did not have to indemnify Sierra for any

                                11
portion of Zapotoczny’s judgment. The jury found Otis was not
negligent, Sierra never appealed from that portion of the original
judgment, and the Sierra I court’s modified disposition made
clear that this portion of the judgment was affirmed.

       But this does not mean that Otis prevailed on the contract
claims as a matter of law. Even if Otis is correct that it prevailed
on one breach of contract claim (indemnity), it lost on another
contract claim (duty to defend). When results are mixed, the trial
court generally has discretion to determine which party prevailed
or to decline to award fees to either party because neither
prevailed. (Hsu, supra, 9 Cal.4th at pp. 875–876 & fn. 10;
Marina Pacifica Homeowners Assn. v. Southern California
Financial Corp., supra, 20 Cal.App.5th at pp. 205-206.)

       Moreover, as to the indemnity issue, we must distinguish
the contract claim (Otis’s contractual duty to indemnify Sierra for
Otis’s negligence) from the tort claim (Otis’s negligence). The
jury absolved Otis of negligence. That success does not make it a
prevailing party on the contract claim, for purposes of section
1717. (See Hsu, supra, 9 Cal.4th at pp. 873-874.)

       As far as the contract goes, the trial court did not abuse its
discretion in concluding Sierra prevailed. The record indicates
that Otis’s primary litigation objective in the contract litigation
was to establish, as a matter of contract interpretation, that it
had no burden to defend or indemnify any claims that alleged
Sierra was either actively or passively negligent. In this area,
Otis achieved no success. The trial court, in its summary
judgment ruling, rejected Otis’s narrow interpretation of its
contractual indemnity obligation and determined that Otis had a
duty to indemnify Sierra to the extent it was negligent. Then,
after the jury trial, both the trial court and the Sierra I court
further rejected Otis’s construction of its duty to defend. In short,
Otis’s interpretation of its contractual obligations to defend and
indemnify was wholly rejected. Sierra, on the other hand, got the

                                 12
benefit of its contractual bargain by ensuring Otis bore the risk
on both indemnity and defense costs.

      In these circumstances, we are not persuaded that the trial
court was required to focus narrowly on the fact that Sierra took
nothing on its indemnification claim—because Otis was not
negligent—and to discount Sierra’s multiple victories on contract
interpretation. (See City of Los Angeles, supra, 79 Cal.App.5th at
p. 1045.) Otis has failed to show that the trial court abused its
discretion in determining Sierra was the party prevailing on the
contract action.

                                 C.

       Next, Otis maintains that the trial court erred by requiring
it to reimburse Schindler—under the equitable contribution
doctrine—for half of Sierra’s defense costs. Otis maintains the
doctrine does not apply because (a) Otis is not an insurer and (b)
Schindler has not demonstrated that it (as opposed to its insurer)
paid more than its fair share of Sierra’s defense costs. Otis fails
to demonstrate error.

                                 1.

       The equitable contribution doctrine “is predicated on the
commonsense principle that where multiple insurers or
indemnitors share equal contractual liability for the primary
indemnification of a loss or the discharge of an obligation, the
selection of which indemnitor is to bear the loss should not be left
to the often arbitrary choice of the loss claimant, and no
indemnitor should have any incentive to avoid paying a just
claim in the hope the claimant will obtain full payment from
another coindemnitor.” (Fireman’s Fund Ins. Co. v. Maryland
Casualty Co. (1998) 65 Cal.App.4th 1279, 1295, italics added.)
The goal of equitable contribution is to apportion the loss so that
each “pays its fair share” and one does not profit at the others’
expense. (Id. at p. 1296.) Any other result—by providing a

                                 13
windfall to the insurer or indemnitor who declined to abide by its
contractual obligation—would incentivize it to refuse to defend.
(Id. at p. 1290.)

                                 2.

      Schindler insists that consideration of Otis’s arguments is
precluded under the doctrine of law of the case.

      In opposing Schindler’s original post-trial motion seeking
equitable contribution, Otis did not argue—as it does now—that
the doctrine only applies when two or more insurers cover the
same risk. Nor did Otis argue that the equitable contribution
doctrine was so limited in seeking to uphold the original
judgment on the cross-complaint. It is no surprise then that the
Sierra I opinion does not explicitly address the argument. (Sierra
I, supra, A154578.)

       Otis forfeited its current argument by failing to initially
present it. Furthermore, we agree that Sierra I—when it held
that “the equities entitle Schindler to contribution from Otis” and
remanded with instructions to “apply the equitable contribution
doctrine”—implicitly rejected Otis’s argument that equitable
contribution only applies between two or more insurers covering
the same risk. (Sierra I, supra, A154578.) On remand, the trial
court did not err in refusing to address Otis’s new argument and
following Sierra I under the doctrine of law of the case. (See
Olson v. Cory (1983) 35 Cal.3d 390, 399; Davis v. Edmonds (1933)
218 Cal. 355, 358.) Otis does not contend that any exceptional
circumstances counsel against application of the doctrine.

      We need not decide the impact of law of the case on Otis’s
second argument. Otis is correct that, to acquire a right to
contribution, an insurer or indemnitor must show it paid more
than its fair share of the relevant loss. (Scottsdale Ins. Co. v.
Century Surety Co. (2010) 182 Cal.App.4th 1023, 1036



                                14
(Scottsdale).) However, Schindler’s ability to establish this
prerequisite was essentially conceded until now.

       Here, unlike in Scottsdale or the additional case authority
Otis cites, it has always been undisputed that Schindler alone
defended Sierra. Scottsdale—which involved more than two
insurers—itself recognizes: “ ‘[O]ne insurer’ could recover if it
defended the action without any participation from the other
insurers with a duty to defend. Clearly, a single insurer who
bears the entire defense burden has paid more than its fair share
of the defense costs.” (Scottsdale, supra, 182 Cal.App.4th at pp.
1035-1036, some italics added and italics omitted.)

       Again, Otis did not argue (in Sierra I or its preceding post-
trial briefing) that Schindler was not entitled to equitable
contribution because Schindler’s insurer paid all of Sierra’s
defense costs. And Otis does not cite any evidence in the record
to establish the necessary factual predicate for its argument here.
The time to raise Otis’s current argument has come and gone.
(See People v. Senior (1995) 33 Cal.App.4th 531, 538 [forfeiture
rule applies to arguments a party could have but did not raise on
prior appeal].)

      Otis has not demonstrated error in the trial court’s
equitable contribution award.

                           DISPOSITION

      The judgment and post-judgment order awarding attorney
fees are affirmed. Sierra and Schindler are entitled to their costs
on appeal. (Cal. Rules of Court, rule 8.278(a)(2).)




                                15
                                          ______________________
                                          BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
HUMES, J.*




A162854, A163410, A163849




      * Presiding Justice of the Court of Appeal, First Appellate
District, Division One, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                               16